DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
	Applicant argues claims 1-11, 12-15, and 16-20 are patentable over Pingston and Pastrick because the claims 1,12 and 16, as amended, recite a plurality of Z shaped spring portions coupling the forward frame portion such that the forward frame is movable relative to the aft frame. 
	Pingston discloses coil compression springs 76, and although this does not explicitly provide Z-shaped spring potions it would have been an obvious matter of design choice to make the springs of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
	Additionally, such a spring is old and well known in the art, Ran teaches a plurality of Z-shaped spring portions (23,23') coupled to the forward frame portion such that the forward frame (21) is movable relative to the aft frame (22)(see fig.2,3,4 and claim 7). Because both the springs of Pingston and Ran are equivalents for coupling the forward frame so that it is movable relative to the aft frame it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Pingston with Ran with a simple substitution of spring portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pingston (US 20180134247), and further in view of Ran (US 7097222).
	In regards to claim 1, Pingston discloses a grille assembly for a vehicle (fig.3,4 and 9,10) comprising: a forward frame portion (30); an aft frame portion (40); and a plurality of Z-shaped spring portions coupling the forward frame portion to the aft frame portion (see fig.9, springs 76 between 30 and 40) such that the forward frame (30) is movable relative to the aft frame (grille is movable between a retracted position as shown in fig.3 and an extended position as shown in fig.4).  Pingston discloses coil compression springs 76, and although this does not explicitly provide Z-shaped spring potions it would have been an obvious matter of design choice to make the springs of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, Ran teaches a plurality of Z shaped spring portions (23,23') coupled to the forward frame portion such that the forward frame (21) is movable relative to the aft frame (22)(see fig.2,3,4 and claim 7). Because both the springs of Pingston and Ran are equivalents for coupling the forward frame so that it is movable relative to the aft frame it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Pingston with Ran with a simple substitution of spring portions. 
	In regards to claim 5, Pingston discloses wherein the forward frame portion and the aft frame portion are nested within each other, at least partially in the retracted position.  
	In regards to claim 6, Pingston discloses wherein the aft frame is fixed relative to the forward frame (40 is fixed to 30 via hinge 80, see fig.10, paragraph 0036).  
	In regards to claim 7, Pingston discloses wherein each of the plurality of Z-shaped spring portions, in combination, include a forward spring portion (left side, fig.9,10) attached to the forward frame portion (30), an aft spring portion (right side, fig.9,10) attached to the aft frame portion (40) and a middle spring portion connecting the forward spring portion to the aft spring portion (between the left and right sides connected to the frame portions 30,40 respectively, see paragraph 0037).
	In regards to claim 8, Pingston in view of Ran teach, wherein the forward spring portion and the aft spring portion are disposed within a common plane and the middle spring portion is spaced apart from the common plane such that the forward spring portion is collapsible against the aft spring portion (see Ran, fig.4).
	In regards to claim 9, Pingston discloses wherein the spring may be helical or coiled shape, paragraph 0037, it is understood by the examiner each of the forward spring portion, middle spring portion and aft spring portions of the springs 76 would include a common thickness in a direction transverse to a longitudinal length, the common thickness defining a spring rate of each of the plurality of spring portions.  
	In regards to claim 10, Pingston discloses fig. 9,10 wherein each of the forward spring portion, the middle spring portion and the aft spring portion comprise equal longitudinal lengths (Examiner notes the left, middle and right spring portions each 1/3 the length of the entire spring).  
	In regards to claim 11, Pingston in view of Ran teach, wherein at least two of the forward spring portions, the middle spring portion and the aft spring portion comprise different longitudinal lengths (see Ran fig.4).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pingston (US 20180134247) in view of Ran (US 7097222) as applied to the claims above, and further in view of Pastrick (US 20130223980).
	In regards to claim 2, Pingston discloses the grille covers a radiator of the vehicle and allows air flow to the radiator, Pingston does not disclose including a plurality of vanes supported by at least one of the forward frame portions and the aft frame portion, wherein each of the plurality of vanes is rotatable for controlling airflow.  Pastrick teaches a forward frame portion of a grille having a plurality of vanes (140) that are rotatable for controlling airflow (rotate between open, partially open and closed). It would have been obvious to a person of ordinary skill in the art at the time of filing to change the forward frame portion to include vanes such as that of Pastrick. Since both grille frame portions are known equivalents for allowing air flow to the radiator and Pastrick teaches vehicle manufacturers are now looking for airflow systems that provide an ability to actively manage and selectively optimize airflow based on engine temperature and operating conditions, vehicle speed, and environmental conditions and therefore providing a shutter system with aerodynamic vanes for low drag pass through when open but also non leaking air blockage when closed is desired for grille assemblies. 
	In regards to claim 3, Pingston discloses including an actuator (70) coupled to the plurality of vanes (coupled to the forward frame portion, and in combination the plurality of vanes) with flexible arms (cable 79, examiner notes it is understood the cable is flexible in order to operate in conjunction with the retractor 78) movable by the actuator and flexible to provide for movement forward frame portion relative to the aft frame portion (see paragraph 0038).  
	In regards to claim 4, Pingston and Pastrick in combination discloses wherein the forward frame portion and the aft frame portion define an outer perimeter (see Pingston fig.9), Pastrick teaches the plurality of vanes are disposed horizontally within the outer perimeter (vanes 140, see fig.2).  It would have been obvious to a person of ordinary skill in the art at the time of filing to change the forward frame portion to include vanes disposed horizontally within the outer perimeter, such as that of Pastrick since Pastrick teaches the ability to actively manage and selectively optimize airflow based on engine temperature and operating conditions, vehicle speed, and environmental conditions and therefore providing a shutter system with aerodynamic vanes for low drag pass through when open but also non leaking air blockage when closed is desired for grille assemblies and since both grille frame portions are known equivalents for allowing air flow to the radiator.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pingston (US 20180134247), and further in view of Ran (US 7097222) and Pastrick (US 20130223980).
	In regards to claim 12, Pingston discloses a front end assembly for a vehicle (fig.3,4 and 9,10) comprising: a grille assembly including a forward frame portion (30); an aft frame portion (40); and a plurality of Z-shaped spring portions coupling the forward frame portion to the aft frame portion (see fig.9, springs 76 between 30 and 40) such that the forward frame (30) is movable relative to the aft frame (grille is movable between a retracted position as shown in fig.3 and an extended position as shown in fig.4). 
	Pingston discloses coil compression springs 76, and although this does not explicitly provide Z-shaped spring potions it would have been an obvious matter of design choice to make the springs of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
	Additionally, Ran teaches a plurality of Z shaped spring portions (23,23') coupled to the forward frame portion such that the forward frame (21) is movable relative to the aft frame (22)(see fig.2,3,4 and claim 7). Because both the springs of Pingston and Ran are equivalents for coupling the forward frame so that it is movable relative to the aft frame it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Pingston with Ran with a simple substitution of spring portions. 	Pingston fails to explicitly disclose a bolster assembly, wherein the grille assembly is an active grille shutter system and a plurality of vanes supported by at least one of the forward frame portion and the aft frame portion wherein each of the plurality of vanes is rotatable for controlling air. 
	Pastrick teaches a front end assembly for a vehicle comprising a bolster assembly (see paragraph 0024, 102,103,104,106,107,108, and 109), and an active grille shutter system (100 (112,114) supported relative to the bolster assembly (103, see fig. 1,1A), and a plurality of vanes (140, see fig.2) supported by the active grille shutter (112 and 114) wherein each of the plurality of vanes is rotatable for controlling air (see paragraph 0025, vanes are movable between open, partially open and closed positions to control airflow). It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the forward frame portion of Pingston to an active grille shutter system include vanes such as that of Pastrick. Since both grille frame portions are known equivalents for allowing air flow to the radiator and Pastrick teaches vehicle manufacturers are now looking for airflow systems that provide an ability to actively manage and selectively optimize airflow based on engine temperature and operating conditions, vehicle speed, and environmental conditions and therefore providing a shutter system with aerodynamic vanes for low drag pass through when open but also non leaking air blockage when closed is desired for grille assemblies (see Pastrick, paragraph 0003).
	In regards to claim 13, Pingston, Ran, and Pastrick in combination teach wherein the active grille shutter assembly comprises an upper active grille shutter assembly and a lower active grille shutter assembly (see fig.1,2 upper 112, and lower 114).  
	In regards to claim 14, Pingston discloses wherein each of the plurality of Z-shaped spring portions (76) include a forward spring portion (left side, fig.9,10) attached to the forward frame portion (30), an aft spring portion (right side, fig.9,10) attached to the aft frame portion (40) and a middle spring portion connecting the forward spring portion to the aft spring portion (between the left and right sides connected to the frame portions 30,40 respectively, see paragraph 0037).
	In regards to claim 15, Pingston discloses wherein the forward frame portion and the aft frame portion are nested within each other, at least partially in the retracted position.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick (US 20130223980) and further in view of Pingston (US 20180134247) and in view of Ran (US 7097222).
	In regards to claim 16, Pastrick discloses a method of assembling an active grille shutter system (100) comprising: forming a forward grille portion; forming a plurality of vanes (140); and attaching the plurality of vanes (140) to the forward grille portion (112&114) (see claim 19,20). Pastrick fails to disclose an active grille shutter system comprising forming a forward grille portion and an aft portion coupled together with a plurality of spring portions as a single part; however, Pingston discloses forming a forward grille portion (30) and an aft portion (40) coupled together with a plurality of spring portions (76) see fig.2, as a single part. Examiner notes it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pastrick with Pingston in order to further include forming a forward and aft grille portion connected by springs. Pingston teaches a front profile of a vehicle may affect the interaction with a pedestrian during a collision between the vehicle and the pedestrian. For example, the shape and dimensions of a front bumper may affect the interaction with a knee of the pedestrian. Accordingly, several national and multi-national vehicle safety regulatory bodies have formulated pedestrian safety standards which new vehicles are measured against. Therefore, providing a forward and aft portion of the grille assembly provides increase safety to pedestrians and passengers by allowing movement of the forward portion in relation to the aft portion in a frontal collision. 
	Although Pastrick and Pingston fail to explicitly disclose the plurality of spring portions being Z Shaped, it would have been an obvious matter of design choice to make the springs of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, Ran teaches a plurality of Z shaped spring portions (23,23') coupled to the forward frame portion such that the forward frame (21) is movable relative to the aft frame (22)(see fig.2,3,4 and claim 7). Because the springs of Pastrick, Pingston, and Ran are equivalents for coupling the forward frame so that it is movable relative to the aft frame it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Pingston with Ran with a simple substitution of spring portions.
	In regards to claim 17, Pastrick discloses mounting an actuator to a static structure and attaching flexible arms of the actuator to the plurality of vanes (actuator 154 to the top linkage 150 that attaches an arm 141 on each vane 140 for operating the vanes).  
	In regards to claim 18, Pastrick and Pingston, and Ran in combination teach, including form the forward grille portion to nest within the aft grille portion in response to application of force on the aft grille portion (Pingston forward and aft grille portions at least partially nest in retracted position).  
	In regards to claim 19, Pastrick, Pingston, and Ran, in combination, teach forming the plurality of Z-shaped spring portions (Pingston, 76) to provide a predefined spring rate between the forward grille portion and the aft grille portion (30,40 respectively).  
	In regards to claim 20, Pastrick, Pingston, and Ran in combination, teach forming the plurality of Z-shaped spring portions (Pingston 76) to nest against each other in a compressed condition (compressed spring in retracted position), wherein the compressed condition comprises the forward grille portion nested within the aft grille portion (at least partially, see Pingston fig 3,4, and 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ran (US 7097222) teaches the use of Z shaped spring coupling a grille assembly to move a forward frame portion relative to an aft frame portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616